In The
                                Court of Appeals
                  Sixth Appellate District of Texas at Texarkana

                             ______________________________

                                   No. 06-07-00176-CR
                             ______________________________


                             ROGER DALE GENTRY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                         On Appeal from the 5th Judicial District Court
                                     Cass County, Texas
                                Trial Court No. 2007F00003




                       Before Morriss, C.J., Moseley and Cornelius,* JJ.
                          Memorandum Opinion by Justice Moseley

________________________
*William J. Cornelius, Chief Justice, Retired, Sitting by Assignment
                                    MEMORANDUM OPINION

         Roger Dale Gentry appeals from his conviction by a jury for indecency with a child by sexual

contact. See TEX . PENAL CODE ANN . § 21.11(a)(1) (Vernon 2003). The jury assessed his

punishment at twenty years' imprisonment and a $5,000.00 fine. Gentry presently has two other

convictions currently on appeal before this Court.1

         Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Gentry v. State, cause number 06-07-00175-CR, we affirm the judgment of the trial

court.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:         October 8, 2008
Date Decided:           December 18, 2008

Do Not Publish




         1
        Gentry appeals from three convictions. In cause numbers 06-07-00175-CR and 06-07-
00177-CR, he appeals from his convictions of aggravated sexual assault of a child, and was
sentenced in each case to life imprisonment and a $5,000.00 fine. In cause number 06-07-00176-CR,
he appeals from his conviction of indecency with a child by sexual contact, and was sentenced to
twenty years' imprisonment and a $5,000.00 fine.

                                                  2